Citation Nr: 0503860	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  02-22 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to May 24, 2002, 
for the award of service connection for residuals of prostate 
cancer.  

2.  Entitlement to an effective date prior to May 24, 2002, 
for the award of service connection for residuals of 
Hodgkin's lymphoma.  

3.  Entitlement to a compensable initial rating for 
restrictive lung disease.  

4.  Entitlement to a compensable initial rating for Hodgkin's 
lymphoma.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for 
residuals of prostate cancer and Hodgkin's lymphoma.  An 
effective date of May 24, 2002, was assigned for these 
disabilities.  He responded by filing a November 2002 Notice 
of Disagreement regarding the effective date assigned for his 
prostate cancer and Hodgkin's lymphoma, and the RO sent a 
December 2002 Statement of the Case.  He then filed a 
December 2002 VA Form 9, perfecting his appeal on these 
issues.  

In August 2004, he testified at a personal hearing before the 
undersigned Acting Veterans Law Judge, seated at the RO.  

The Board notes as a preliminary matter that the veteran 
raised the issue of entitlement to service connection for 
impotency in his December 2002 VA Form 9 and during his 
August 2004 hearing testimony.  The Board notes, however, 
that the RO awarded monthly compensation for loss of use of a 
creative organ under 38 C.F.R. § 3.350 in a September 2002 
rating decision.  Thus, his impotency has already been 
recognized by VA as service-connected, and is no longer on 
appeal.  

The issues of entitlement to compensable initial ratings for 
restrictive lung disease and Hodgkin's lymphoma are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's claim for service connection for residuals 
of prostate cancer and Hodgkin's lymphoma was received on May 
24, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to May 24, 2002, for the grant of service connection for 
residuals of prostate cancer have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).

2.  The criteria for entitlement to an effective date prior 
to May 24, 2002, for the grant of service connection for 
residuals of Hodgkin's lymphoma have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and August 2002, April 2003, and October 2003 RO 
letters to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  VA and private medical 
records have been obtained, as indicated by the veteran.  The 
veteran has not otherwise identified any additional evidence 
to obtain.  At his August 2004 hearing, the veteran presented 
new evidence directly to the Board; however, this evidence 
was accompanied by a waiver of agency of original 
jurisdiction consideration.  Therefore, his appeal is ready 
to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in September 2002, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  

Subsequent to that initial decision and the passage of the 
VCAA, the RO provided notice to the veteran of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain, as has already been discussed above.  Therefore, the 
Board finds no evidence of prejudicial error in the present 
case.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the 
38 U.S.C.A. § 7261(b) rule of prejudicial error when 
considering VA compliance with the VCAA).  

II.  Earlier effective date

The veteran seeks an earlier effective date for the awards of 
service connection for residuals of prostate cancer and 
Hodgkin's lymphoma.  Generally, the effective date for an 
award of service connection and disability compensation, 
based on an original claim, is the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).  

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  38 C.F.R. § 3.155.  

An informal claim is any communication or action indicating 
an intent to apply for one or more VA benefits.  The 
communication may be from the claimant, the representative, a 
Member of Congress or anyone acting as next friend of a 
claimant who is not sui juris.  38 C.F.R. § 3.155.  

In the present case, the veteran's initial claim for service 
connection for residuals of prostate cancer and Hodgkin's 
lymphoma was received by VA on May 24, 2002, which is more 
than one year after the veteran's discharge from service.  
The veteran does not dispute this fact.  At his August 2004 
personal hearing, he and his representative conceded that the 
veteran did not file a claim until May 2002, when he first 
learned he might be entitled to VA benefits.  However, they 
contended that because VA failed to inform the veteran of his 
possible eligibility for compensation benefits, he was not 
able to file his claim earlier.  For the reasons to be 
discussed below, the veteran's earlier effective date claim 
must be denied.  

The Board notes first that the veteran was initially 
diagnosed with Hodgkin's lymphoma in 2000, and with prostate 
cancer shortly thereafter, as he has testified.  However, by 
his own admission, the veteran's claim for service connection 
for these disabilities was not received until May 2002.  The 
regulations regarding the filing of claims state that "any 
communication or action, indicating an intent to apply for 
one or more benefits" may be accepted as an informal claim.  
38 C.F.R. § 3.155.  Nevertheless, the veteran's medical 
records were also not submitted to the VA until May 24, 2002, 
in conjunction with his formal claim.  The remainder of the 
record is otherwise devoid of any communication received 
prior to May 2002 that could be considered an informal claim 
for service connection benefits.  

Because the veteran's initial, pending claims of service 
connection for prostate cancer and Hodgkin's lymphoma were 
received by the RO on May 24, 2002, the appropriate effective 
date of the award of service connection for these 
disabilities is May 24, 2002.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  There simply is no evidence that the veteran filed 
a claim for compensation for residuals of prostate cancer and 
Hodgkin's lymphoma until May 24, 2002.  Hence, May 24, 2002, 
must be considered the date of claim for effective date 
purposes.  Given that the RO has already assigned the 
earliest date allowable by law, the veteran's appeal must 
therefore be denied.  


ORDER

Entitlement to an effective date earlier than May 24, 2002, 
for the grant of service connection for residuals of prostate 
cancer is denied.  

Entitlement to an effective date earlier than May 24, 2002, 
for the grant of service connection for residuals of 
Hodgkin's lymphoma is denied.  


REMAND

In his November 2002 Notice of Disagreement, the veteran also 
expressed disagreement with the noncompensable initial 
ratings assigned for his Hodgkin's lymphoma and his 
restrictive lung disease.  Accordingly, because a timely 
Notice of Disagreement regarding these issues has been 
submitted, a remand is required in order for the RO to 
provide the veteran a Statement of the Case.  The U.S. Court 
of Appeals for Veterans Claims (hereinafter Court) held in 
Manlincon v. West [12 Vet. App. 238 (1999)], that, when a 
notice of disagreement has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) 
(West 2002).  Thereafter, the veteran must submit a timely 
substantive appeal in order for these issues to be perfected 
for appeal to the Board.  See 38 U.S.C.A. § 7105 (West 2002).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:

The RO should issue a Statement of the Case 
regarding the issue of entitlement to 
compensable initial ratings for the veteran's 
Hodgkin's lymphoma and restrictive lung 
disease.  The appellant and his 
representative are hereby notified that, 
following the receipt of the Statement of the 
Case concerning these issues, a timely 
substantive appeal must be filed if appellate 
review by the Board is desired.  If and only 
if a timely substantive appeal is filed 
should these issues be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


